DETAILED ACTION
This is the Office action based on the 16680512 application filed November 12, 2019, and in response to applicant’s argument/remark filed on December 1, 2020.  Claims 1-15 are currently pending and have been considered below.  Applicant’s withdrawal of claim 11 acknowledged
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 8 and 9 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Zhu (U.S. PGPub. No. 20180174966), hereinafter “Zhu”:--Claims 1, 9: Zhu teaches an etching method during a transistor fabrication, comprisingforming a gate dielectric layer 40 on a substrate 22 ([0016-0019], Fig. 1);forming a spacer layer 30 and 32 made of SiO2 on the gate dielectric layer 40 ([0018, 0020]);forming an etch stop layer 44 on the spacer layer ([0021]);forming an interlevel dielectric (ILD) layer 46 on the etch stop layer 44 ([0021]);forming an amorphous carbon layer 52 on the ILD layer 46 ([0021]);forming a mask layer 50 and 54 having a first opening on the amorphous carbon layer 48 ([0021]);etching the amorphous carbon mask layer 52, the ILD layer 46, and the etch stop layer 44  through the first opening on the mask layer 50 ([0022], Fig. 2).        It is noted that the etching would form an second opening in the amorphous carbon layer 52, thus patterns the amorphous carbon layer 52 to form a third opening, then etches the ILD layer 46 through the third opening to form a fourth opening, thus patterns the ILD layer 46, then etches the etch stop layer 44 through the fourth opening to form a fifth opening, thus patterns the etch stop layer 44.  It  is noted that a portion of the amorphous carbon layer 52 would be removed during the process. --Claim 8: Zhu further teaches that to remove the amorphous carbon mask layer 52 by oxygen plasma ([0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 15 rejected under U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of  Guha et al. (U.S. PGPub. No. 20180374712), hereinafter “Guha”.--Claims 6, 15: Zhu teaches the invention as above.  Zhu is silent about other layers in the mask.  Guha teaches that a patterned hardmask may comprise a combination of BARC/DARC/carbon layers.   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a BARC/DARC/carbon layers, as taught by Guha above because Zhu is silent about other layers in the mask and Guha teaches that a patterned hardmask may comprise a combination of BARC/DARC/carbon layers.
 Allowable Subject Matter
Claims 2-5, 7, and 10 -14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 2-5, 7, and 10 -14, none of the cited prior arts teaches all the features recited in each of  these claims in the context of each of these claims;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature in claim 1, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713